                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )   Case No. 3:18-cv-00749
                                             )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendant.                     )
__________________________________________)

     DEFENDANT’S MOTION IN LIMINE TO EXCLUDE HEARSAY TESTIMONY
         AND DOCUMENTARY EVIDENCE OF CONSUMER CONFUSION

       COMES NOW Defendant Anthem Wrestling Exhibitions, LLC (“Defendant” or “Anthem

Wrestling”), by and through undersigned counsel, pursuant to Rule 104(a) of the Federal Rules of

Evidence, and respectfully moves the Court in limine, with its Memorandum of Law in Support

incorporated below, for entry of an Order excluding certain deposition testimony of Plaintiff

Jeffrey Jarrett (Jarrett Dep. 173: 6-174:22) (excerpt attached as Exhibit A) and social media and

website records produced by Plaintiffs within their sixth production (which includes documents

with bates numbers GFE-0000674 through GFE-001133)1 in so far as they contain hearsay

regarding consumer confusion. Pursuant to Local Rule 7.01(a)(1), Anthem Wrestling has

conferred with Plaintiffs’ counsel and the relief sought by this Motion is opposed.

                                         ARGUMENT

       Hearsay is an out-of-court statement offered to prove the truth of the matter asserted in the

statement. Fed. R. Evid. 801(c). Hearsay is not admissible unless specifically allowed under a



1
  Plaintiffs’ sixth document production is also subject to another Motion in Limine filed
simultaneously by Anthem Wrestling.


    Case 3:18-cv-00749 Document 156 Filed 06/05/20 Page 1 of 5 PageID #: 2287
federal statute, the Federal Rules of Evidence, or Supreme Court rules. Fed. R. Evid. 802. First,

Jeffrey Jarrett’s deposition testimony describing alleged incidents of consumer confusion is

hearsay and should be excluded from trial. When asked if Jarrett was aware of any actual consumer

confusion caused by Anthem Wrestling’s allegedly improper use of the Global Force Wrestling or

GFW marks, Jarrett stated:

       Yes. … From the time that we split through generally most of 2018, the wrestling fans
       continued to ask questions in general like are you a part of Impact? Did you leave Global
       Force and Impact? Does Impact own GFW? Does GFW own Impact? Just general
       confusion in the marketplace on where things stood.2


(Jarrett Dep., 173:19-24) Jarrett went on to testify that consumers conveyed this confusion to him

“personally, at events, conventions, wrestling shows, wrestling events. And then on – through

social media.” (Jarrett Dep., 174:20-22) These statements, if offered as evidence of consumer

confusion, would be offered to prove the truth of the matter asserted: that these consumers were

actually confused by the alleged improper use of the Global Force Wrestling or GFW marks. These

statements do not qualify for any non-hearsay categories, and should be excluded from evidence.

       Second, all social media and website comments or posts by consumers allegedly stating

that they are confused by the use of the marks at issue is hearsay and should be excluded. The vast

majority of Plaintiffs’ social media evidence was produced nearly six months after discovery

closed and in Plaintiffs’ sixth production. One example of such a social media document is GFE-

0001017 (attached as Exhibit B). On page 2, a commenter identified as “Shawn Green NADR”



2
  Anthem does not concede that these one-off statements by unknown people actually constitute
trademark confusion. Rather than confusion as to source, they simply could have been asking about
(and probably were) the status of the parties’ plan to merge that had been widely publicized in the
wrestling industry. This provides an additional basis on which to exclude the evidence: it is more
prejudicial than probative given the strong possibility that it could be misconstrued by the jury.
See Fed. R. Evid. 403.
                                                2

    Case 3:18-cv-00749 Document 156 Filed 06/05/20 Page 2 of 5 PageID #: 2288
posted, “No need for GFW Flashbacks. It’s only confusing people as people get used to calling

their beloved TNA/Impact now GFW. Use the Hashtag at the beginning or Name the video GFW

History[.]” On page 4 of the same document, a commenter identified as “d77543020” posted,

“honestly why even bother uploading this outdated video its confusing your fans half these people

aren’t even on the roster anymore[.]” These comments, and other like them, are clearly hearsay if

they are relied upon to prove the truth of the matter asserted: that consumers and fans were actually

confused. There are no hearsay exceptions that apply to these social media and website comments.

       Additionally, both Jarrett’s testimony and the documentary evidence of consumer

confusion are inherently untrustworthy and prejudicial to Anthem Wrestling. “The court may

exclude relevant evidence if its probative value is substantially outweighed by a danger of … unfair

prejudice[.]” Fed. R. Evid. 403. First, Plaintiff Jarrett has every motivation to claim that consumers

were confused. However, Mr. Jarrett failed to provide any specifics about these alleged encounters

with fans or provide the names of any alleged confused consumers, so Anthem Wrestling was

unable to identify or question these alleged consumers. Furthermore, Plaintiffs failed to conduct a

survey to properly identify whether consumers are likely to be confused. Plaintiffs cannot now rely

on some vague comments that were allegedly said to Mr. Jarrett at some event at some time without

allowing Anthem Wrestling the opportunity to question these consumers. Similarly, the social

media and website comments are untrustworthy and prejudicial to Anthem Wrestling because it

cannot question these unidentified commenters. In most instances, the commenters used false

names and wrote brief statements regarding confusion that could have been confusion about things

other than trademark, i.e. the status of the parties’ well-publicized merger. Without being able to

question these commenters, Anthem Wrestling cannot properly determine what the commenters

meant or properly prepare a defense to such statements. Moreover, Anthem was deprived of the



                                                  3

   Case 3:18-cv-00749 Document 156 Filed 06/05/20 Page 3 of 5 PageID #: 2289
ability to have an expert address these incidents because they were produced long after discovery

closed.

                                        CONCLUSION

          Anthem Wrestling humbly requests that the Court enter an Order excluding certain

deposition testimony of Plaintiff Jeffrey Jarrett (Jarrett Dep. 173: 6-174:22) and social media and

website records produced by Plaintiffs within their sixth production (which includes documents

with bates numbers GFE-0000674 through GFE-001133) because such evidence is hearsay,

inherently untrustworthy, and prejudicial to Anthem Wrestling.



                                                     Respectfully Submitted,

                                                     BASS, BERRY & SIMS PLC

                                                     /s/ Paige W. Mills
                                                     Paige W. Mills, TN Bar No. 16218
                                                     Ashleigh D. Karnell, TN Bar No. 36074
                                                     150 Third Avenue South, Suite 2800
                                                     Nashville, TN 37201
                                                     Phone: (615) 742-6200
                                                     Email: pmills@bassberry.com
                                                     Counsel for Defendant




                                                4

  Case 3:18-cv-00749 Document 156 Filed 06/05/20 Page 4 of 5 PageID #: 2290
                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2020, I electronically filed the foregoing document with the
Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Sara R. Ellis
 Hayley Hanna Baker
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219



                                                      /s/ Paige W. Mills




                                                 5

   Case 3:18-cv-00749 Document 156 Filed 06/05/20 Page 5 of 5 PageID #: 2291
